

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



 
Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 


 


 
BY AND AMONG
 


 


 
GEOGLOBAL RESOURCES INC.
 


 


 
AND
 


 


 
THE ISRAEL LAND DEVELOPMENT COMPANY – ENERGY LTD.
 


 


 
______________________________
 


 
DATED AS OF NOVEMBER 21, 2011
 


 
_______________________________
 


 


 



 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

     
Page
ARTICLE I STOCK PURCHASE
2
 
Section 1.1
        Issued Shares
2
 
Section 1.2
        Securities Act Exemption and Compliance; Registration
        Rights: Private Placement
2
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3
 
Section 2.1
Due Organization, Good Standing and Corporate Power
3
 
Section 2.2
Authorization and Validity of Agreement
3
 
Section 2.3
Consents and Approvals; No Violations
3
 
Section 2.4
Capitalization of the Company
4
 
Section 2.5
Absence of Certain Events
4
 
Section 2.6
Company SEC Reports; Financial Statements
5
 
Section 2.7
No Undisclosed Liabilities
5
 
Section 2.8
Compliance with Law
6
 
Section 2.9
Litigation
6
 
Section 2.10
Broker’s or Finder’s Fee
6
ARTICLE III REPRESENTATIONS AND WARRANTS OF ILDE
6
 
Section 3.1
Due Organization, Good Standing and Corporate Power
6
 
Section 3.2
Authorization and Validity of Agreement
6
 
Section 3.3
Consents and Approvals; No Violations
7
 
Section 3.4
Broker’s or Finder’s Fee
7
 
Section 3.5
Accredited Investor; Acquisition for Own Account
7
ARTICLE IV COVENANTS
8
 
Section 4.1
Confidentiality
8
 
Section 4.2
Fees and Expenses
8
 
Section 4.3
Company Board Representation
8
ARTICLE V GENERAL PROVISIONS
8
 
Section 5.1
Survival of Representations, Warranties and Covenants
8
 
Section 5.2
Amendment and Modification
8
 
Section 5.3
Waiver of Compliance
9
 
Section 5.4
Notices
9
 
Section 5.5
Definitions
10
 
Section 5.6
Interpretation
13
 
Section 5.7
Third Party Beneficiaries
14
 
Section 5.8
Successors and Assigns
14
 
Section 5.9
Severability
14
 
Section 5.10
Governing Law; Dispute Resolution
14
 
Section 5.11
Specific Performance
14
 
Section 5.12
Counterparts
15
 
Section 5.13
Entire Agreement
15
 
Section 5.14
Waiver of Jury Trial
15




i 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBITS
 
Exhibit A                      Form of Registration Rights Agreement
 
Exhibit B                      Form of Opinion of U.S. Legal Counsel
 



ii 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is dated as of November 21,
2011, by and among GeoGlobal Resources Inc., a Delaware corporation (the
“Company”), and The Israel Land Development Company – Energy Ltd. (“ILDE”), a
company incorporated in Israel.
 
W I T N E S S E T H:
 
WHEREAS, ILDE has agreed to purchase, and the Company has agreed to issue,
Sixteen Million, Four Hundred and Sixty-Six Thousand, Six Hundred and
Thirty-Nine (16,466,639) shares of common stock, $0.001 par value, of the
Company (the “Common Stock”) on the terms set forth in this Agreement (the
“Transaction”);
 
WHEREAS, the board of directors of the Company (the “Company Board”) (upon the
unanimous recommendation of a special committee consisting solely of directors
of the Company determined by the Company Board to be “independent” pursuant to
the rules of the NYSE Amex (the “Special Committee”)), has approved the
Transaction;
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
parties hereto are executing and delivering the Securities Purchase and Exchange
Agreement, dated as of the date hereof, by and among the Company and ILDE
pursuant to which the Company agreed, upon the satisfaction of the conditions
set forth therein, to (a) issue 32,740,479 shares of Common Stock and 16,466,639
warrants to purchase shares of Common Stock (the “Warrants”), to ILDE in
exchange for the issuance by ILDE of 28,402,262 ordinary shares, nominal value
NIS0.01 per share, of ILDE and (b) grant ILDE the right to purchase 16,466,639
units, each consisting of (i) one (1) share of Common Stock and (ii) a Warrant;
and
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
parties hereto are executing and delivering the registration rights agreement in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which ILDE will be entitled to registration rights with respect to
the Issued Shares (as defined herein) on the terms and subject to the conditions
set forth in the Registration Rights Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
 


 
STOCK PURCHASE
 
Section 1.1 Issued Shares
 
(a) On the terms and subject to the conditions of this Agreement, at the
Closing, in consideration of the payment of $3,951,993 in cash by ILDE to the
Company, the Company shall issue to ILDE 16,466,639 shares of Common Stock (the
“Issued Shares”) by delivering to ILDE a certificate or certificates
representing the Issued Shares, in each case, free and clear of all Encumbrances
(other than as imposed by federal or state securities laws).
 
(b) On the terms and subject to the conditions of this Agreement, the closing of
the Transaction (the “Closing”) will take place by exchange of documents via fax
and electronic delivery, on the date hereof, or at such other date, time or
place as the Company and ILDE may agree.  The date on which the Closing occurs
is referred to as the “Closing Date.”
 
Section 1.2 Securities Act Exemption and Compliance; Registration Rights;
Private Placement
 
(a) The Issued Shares initially will not be registered under the Securities Act
in reliance on the exemptions from the registration requirements of Section 5 of
the Securities Act set forth in Section 4(2) thereof and Regulation D
promulgated thereunder.
 
(b) Legends.  In addition to any legend imposed by applicable state securities
laws, the certificates representing the shares of Common Stock issued pursuant
to this Agreement shall bear a restrictive legend, stating substantially as
follows:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT
BE SOLD, TRANSFERRED, ASSIGNED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO, OR, AN EXEMPTION SUCH THAT REGISTRATION
IS NOT REQUIRED UNDER THE ACT.”
 
(c) Registration Rights.  ILDE shall be entitled to the registration rights set
forth in the Registration Rights Agreement on the terms and subject to the
conditions set forth therein.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
ARTICLE II
 


 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as disclosed in the Company SEC Reports filed prior to the close of
business on November 14, 2011 (the “Measurement Date”), the Company hereby
represents and warrants to ILDE as follows:
 
Section 2.1 Due Organization, Good Standing and Corporate Power
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and to conduct its
business as now being conducted.  Each of the Company’s Subsidiaries is a
corporation or other entity duly organized, validly existing and in good
standing or has equivalent status under the laws of its jurisdiction of
organization and has all requisite corporate power and authority to own, lease
and operate its properties and to conduct its business as now being
conducted.  Each of the Company and its Subsidiaries is duly qualified or
licensed to do business and is in good standing or has equivalent status in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification necessary, except in
such jurisdictions where the failure to be so qualified or licensed and in good
standing or to have equivalent status would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
 
Section 2.2 Authorization and Validity of Agreement
 
The Company has the requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
has been, and the Registration Rights Agreement when executed and delivered will
be, duly executed and delivered by the Company, and each is, or will be when
executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.
 
Section 2.3 Consents and Approvals; No Violations
 
The execution and delivery of this Agreement and the Registration Rights
Agreement by the Company and the consummation by the Company of the Transaction,
do not and will not (i) violate or conflict with any provision of its
certificate of incorporation or bylaws or the comparable governing documents of
any of its Subsidiaries, (ii) violate or conflict with any Law or Order
applicable to the Company or any of its Subsidiaries or by which any of their
respective properties or assets may be bound, (iii) require any filing with, or
Permit, consent or approval of, or the giving of any notice to, any Governmental
Authority, except any other filing, Permit, consent, approval or notice provided
for in the Registration Rights Agreement and filings required by ILDE as a
stockholder of the Company, or (iv) result in a violation or breach of, conflict
with, constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, cancellation or acceleration
of, or result in the creation of any Encumbrance
 
 
3

--------------------------------------------------------------------------------

 
 
upon any of the properties or assets of the Company or any of its Subsidiaries
under, or give rise to any obligation, right of termination, cancellation,
acceleration or increase of any obligation or a loss of a material benefit
under, any of the terms, conditions or provisions of any Contract to which the
Company or any of its Subsidiaries is a party, or by which the Company or any of
its Subsidiaries may be bound, excluding in the case of clauses (iii) and
(iv) above, conflicts, violations, breaches, defaults, rights of termination,
cancellations, accelerations, increases, losses, creations and impositions of
Encumbrances which would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
 
Section 2.4 Capitalization of the Company
 
(a) The authorized capital stock of (i) the Company consists of 200,000,000
shares of Common Stock, (ii) 1,000,000 shares of Preferred Stock, $0.01 par
value per share (the “Company Preferred Stock”).  As of the Measurement Date,
there were 82,746,933 shares of Common Stock issued and outstanding, and no
shares of Company Preferred Stock issued and outstanding.  As of the Measurement
Date, no shares of Common Stock were reserved for issuance except for 8,897,647
shares of Common Stock that were reserved for issuance upon the exercise of
outstanding options and warrants (the “Company Options or Warrants”).  Between
the Measurement Date and the date hereof, the Company has not issued any shares
of Common Stock (other than pursuant to the exercise of Company Options or
Warrants) or awarded any Company Options or Warrants.  All issued and
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and non-assessable.  As of the date hereof, except as set
forth above and except for shares of Common Stock issuable pursuant to the
Company Options or Warrants outstanding as of the Measurement Date, there are no
outstanding or authorized options, warrants, rights, calls, commitments,
preemptive rights, subscriptions, claims of any character, convertible or
exchangeable securities, or other Contracts, contingent or otherwise, relating
to Common Stock or any capital stock or capital stock equivalent or other
nominal interest in the Company or any of its Subsidiaries which relate to the
Company (collectively, “Company Equity Interests”) pursuant to which the Company
or any of its Subsidiaries is or may become obligated to issue or sell shares of
its capital stock or other equity interests or any securities convertible into,
or exchangeable for, or evidencing the right to subscribe for, any Company
Equity Interests.  There are no outstanding obligations of the Company to
repurchase, redeem or otherwise acquire any outstanding securities of the
Company or any Company Equity Interests.  No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which Company
stockholders may vote are issued or outstanding as of the date hereof.
 
(b) When issued in accordance with the terms of this Agreement, the Issued
Shares to be issued to ILDE pursuant to Section 1.1(a) will be duly authorized,
validly issued, fully paid and non-assessable free and clear of all Encumbrances
(other than as imposed by federal or state securities laws).
 
Section 2.5 Absence of Certain Events
 
Except as required or expressly permitted by this Agreement or as reflected in
the Company Financial Statements filed on
 
 
4

--------------------------------------------------------------------------------

 
 
 
or prior to the Measurement Date, there has not occurred any event, occurrence
or condition which would, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
 
Section 2.6 Company SEC Reports; Financial Statements
 
(a) Each of the Company and its Subsidiaries has timely filed with the SEC all
registration statements, prospectuses, reports, schedules, forms, proxy
statements, certifications and other documents (including exhibits and all other
information incorporated by reference therein) required to be filed by the
Company (the “Company SEC Reports”).  The Company SEC Reports (i) were prepared
and will be prepared (when filed after the date of this Agreement) in all
material respects in accordance with the requirements of the Securities Act or
the Exchange Act, as the case may be, and (ii) did not at the time they were
filed and will not, when filed after the date of this Agreement, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading,
except to the extent corrected by a subsequent Company SEC Report filed with the
SEC prior to the date of this Agreement.  No Subsidiary of the Company is
subject to the periodic reporting requirements of the Exchange Act by Law or
Contract.
 
(b) Each of the consolidated financial statements of the Company (including, in
each case, any notes thereto) contained in the Company SEC Reports (the “Company
Financial Statements”) was prepared and will be prepared (when filed after the
date of this Agreement) in accordance with GAAP (except as may be indicated in
the notes thereto) and presented fairly and will present fairly (when filed
after the date of this Agreement) in all material respects the consolidated
financial position and consolidated results of operations of the Company and its
Subsidiaries as of the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein and subject, in the case of
unaudited statements, to normal year end audit adjustments in amounts that are
immaterial in nature and amounts consistent with past experience.
 
Section 2.7 No Undisclosed Liabilities
 
As of the date of this Agreement, there are no liabilities of the Company or any
of its Subsidiaries which are required to be recorded or reflected on a balance
sheet prepared in accordance with GAAP, other than:
 
(a) liabilities reflected or reserved against in the consolidated balance sheet
of the Company and its consolidated Subsidiaries as of December 31, 2010 (the
“Balance Sheet Date”) or as otherwise disclosed in the Company SEC Reports;
 
(b) liabilities incurred since the Balance Sheet Date in the ordinary course of
business; and
 
(c) liabilities that would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.8 Compliance with Law
 
          Except as disclosed in the Company SEC Reports or as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, none of the Company or any of its Subsidiaries is in
default or violation of any Law applicable to the Company or such Subsidiary or
by which any of the assets of the Company or any such Subsidiary is bound.
 
Section 2.9 Litigation
 
          Other than Actions disclosed in the Company SEC Reports, as of the
date of this Agreement, there are no Actions pending or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries that would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.  Other than Orders disclosed in the Company SEC
Reports, as of the date of this Agreement, there are no Orders outstanding
against the Company or any of its Subsidiaries that would, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.


Section 2.10 Broker’s or Finder’s Fee
 
Except for Rodman & Renshaw, LLC, whose fees shall be paid solely by the
Company, no Person acting on behalf of the Company or any of its Subsidiaries
is, or will be, entitled to any investment banking, broker’s, finder’s or
similar fee for which the Company, ILDE or any of their respective Affiliates
after the Closing could have any liabilities in connection with this Agreement
or the Transaction.
 
ARTICLE III
 


 
REPRESENTATIONS AND WARRANTIES
 
OF ILDE
 
ILDE hereby represents and warrants to the Company as follows:
 
Section 3.1 Due Organization, Good Standing and Corporate Power
 
ILDE is duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is organized and has all requisite power and
authority to conduct its business as now being conducted.
 
Section 3.2 Authorization and Validity of Agreement
 
ILDE has the requisite power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  The execution and delivery of this
Agreement by ILDE, and the consummation by ILDE of the Transaction, have been
duly authorized and approved by all necessary action on the part of ILDE and no
other action on the part of ILDE is necessary to authorize the execution and
delivery of this Agreement or the consummation of the Transaction.  This
Agreement has been duly executed and delivered by ILDE and is a valid and
binding obligation of ILDE enforceable against ILDE in accordance with its
terms, except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.3 Consents and Approvals; No Violations
 
The execution and delivery of this Agreement by ILDE and the consummation by
ILDE of the Transaction, do not and will not (i) violate or conflict with any
provision of its certificate of incorporation, bylaws or other comparable
governing documents, as the case may be, (ii) violate or conflict with any Law
or Order applicable to ILDE or by which any of their respective properties or
assets may be bound, (iii) require any filing with, or Permit, consent or
approval of, or the giving of any notice to, any Governmental Authority, or
(iv) result in a violation or breach of, conflict with, constitute (with or
without due notice or lapse of time or both) a default under, or give rise to
any right of termination, cancellation or acceleration of, or result in the
creation of any Encumbrance upon any of the properties or assets of ILDE, or
give rise to any obligation, right of termination, cancellation, acceleration or
increase of any obligation or a loss of a material benefit under, any of the
terms, conditions or provisions of any Contract to which ILDE is a party, or by
which ILDE may be bound, excluding in the case of clauses (iii) and (iv) above,
conflicts, violations, breaches, defaults, rights of termination, cancellations,
accelerations, increases, losses, creations and impositions of Encumbrances
which would not, individually or in the aggregate, reasonably be expected to
have an ILDE Material Adverse Effect.
 
Section 3.4 Broker’s or Finder’s Fee
 
No Person acting on behalf of ILDE is, or will be, entitled to any investment
banking, broker’s, finder’s or similar fee for which the Company or any of its
Affiliates after the Closing could have any liabilities in connection with this
Agreement or any of the Transaction.
 
Section 3.5 Accredited Investor; Acquisition for Own Account
 
(a) Accredited Investor.  ILDE has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the transactions contemplated by this Agreement, has the ability to bear the
economic risks of the investment contemplated by this Agreement and is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act.
 
(b) Acquisition for Own Account.  The shares of Common Stock contemplated by
this Agreement are being acquired for ILDE’s own account and with no intention
of distributing or reselling such securities or any part thereof in any
transaction that would be in violation of the securities Laws of the United
States and any state of the United States, without prejudice, however, to the
rights of ILDE at all times to sell or otherwise dispose of all or any part of
such securities in a transaction that does not violate the Securities Act, under
an effective registration statement under the Securities Act or under an
exemption from such registration available under the Securities Act, and in
compliance with other applicable state and federal securities Laws.
 
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 


 
COVENANTS
 
Section 4.1 Confidentiality
 
Each party hereto agrees that it shall not, and shall cause its Affiliates and
representatives not to, without the prior written consent of the other party,
disclose or issue or cause the publication of any press release or other public
statement or any written communications to investors, employees and vendors with
respect to this Agreement or the Transaction, the terms hereof or any
confidential or proprietary information received from the other party in
connection with the Transaction; provided, however, that nothing herein shall
prohibit any party from issuing or causing publication of any such press release
or public announcement to the extent that such disclosure (a) is required (i) by
applicable Law, (ii) by the rules of any applicable national securities exchange
or (iii) to comply with the disclosure requirements of the SEC, in which case
the party making such determination will use its commercially reasonable efforts
to allow the other party hereto reasonable time to comment on such release or
announcement in advance of its issuance or (b) contains only information that
has already been included in a prior public statement made in accordance with
this Section 4.1 and such party has provided the other party hereto with advance
notice of such press release or public announcement.
 
Section 4.2 Fees and Expenses
 
(a) Except as set forth in the Registration Rights Agreement, ILDE will bear all
of the fees and expenses of ILDE and its Affiliates in connection with the
Transaction and (b) the Company will bear all of the fees and expenses of the
Company and its Affiliates in connection with the Transaction.
 
Section 4.3 Company Board Representation
 
Effective as of the Closing Date, the Company shall cause one (1) director then
serving on the Company Board to resign from the Company Board and the Company,
acting through the Company Board, shall appoint one individual selected by ILDE
to fill the vacancy created thereby.  Thereafter, for so long as ILDE and its
Affiliates hold at least 16% of the issued and outstanding shares of Common
Stock, the Company shall take such action as is necessary to nominate one (1)
individual selected by ILDE to serve on the Company Board.
 
ARTICLE V
 
 
GENERAL PROVISIONS
 
Section 5.1 Survival of Representations, Warranties and Covenants
 
None of the representations and warranties in this Agreement shall survive the
Closing, and the covenants in this Agreement requiring performance following the
Closing shall survive the Closing in accordance with their respective terms.
 
Section 5.2 Amendment and Modification
 
Subject to applicable Law, this Agreement may be amended, modified, or
supplemented only by the written agreement of the parties hereto.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.3 Waiver of Compliance
 
Except as otherwise provided in this Agreement, the failure by any Person to
comply with any obligation, covenant, agreement or condition may be waived by
the Person entitled to the benefit thereof only by a written instrument signed
by the Person granting such waiver, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition will
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.  The failure of any Person to enforce at any time any of the provisions
of this Agreement will in no way be construed to be a waiver of any such
provision, nor in any way affect the validity of this Agreement or any part of
this Agreement or the right of any Person thereafter to enforce each and every
such provision.  No waiver of any breach of any provisions of this Agreement
will be held to be a waiver of any other or subsequent breach.
 
Section 5.4 Notices
 
All notices required or permitted pursuant to this Agreement will be in writing
and will be deemed to be properly given when actually received by the Person
entitled to receive the notice at the address stated below, or at such other
address as a party may provide by notice to the other:
 
If to the Company:


GeoGlobal Resources Inc.
Suite 200, 625 - 4th Ave. S.W.
Calgary, Alberta
T2P 0K2
Fax: (403) 777-9199
Attention:  Paul Miller


With a copy (which shall not constitute notice) to:


 Paul, Weiss, Rifkind, Wharton & Garrison LLP
            1285 Avenue of the Americas
           New York, NY10019-6064
           Fax:  (212) 492-0078
           Attention:  Andrew J. Foley, Esq.
 
If to ILDE:
 
The Israel Land Development Company – Energy Ltd.
2 Shenkar St.
Tel-Aviv, Israel
Fax: +972 (3) 796-2246
Attention: Ohad Marani, CEO
 
 
 
9

--------------------------------------------------------------------------------

 
 
With a copy (which shall not constitute notice) to:


CBLS Law Offices
35th floor, 5 Azrieli Center, Square Tower
Tel-Aviv
Israel
Fax: +972 (3) 718-8701
Attention: Barak Luchtenstein, Adv.


Section 5.5 Definitions
 
As used in this Agreement, the following terms have the respective meanings set
forth below.
 
“Action” means any controversy, claim, action, litigation, arbitration,
mediation or any other proceeding by or before any Governmental Entity,
arbitrator, mediator or other Person acting in a dispute resolution capacity, or
any investigation, subpoena or demand preliminary to any of the foregoing.
 
 “Affiliate” means, with respect to a Person, another Person that directly, or
indirectly through one or more intermediaries, Controls, or is Controlled by, or
is under common Control with, such Person.  For purposes of this Agreement,
(i) the Company and its Subsidiaries shall not be considered Affiliates of ILDE
or any of its Affiliates (other than the Company and its Subsidiaries) and
(ii) ILDE and its Affiliates shall not be considered Affiliates of the Company
or any of its Subsidiaries.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Balance Sheet Date” has the meaning set forth in Section 2.7(a).
 
“Closing” has the meaning set forth in Section 1.1(b).
 
“Closing Date” has the meaning set forth in Section 1.1(b).
 
“Common Stock” has the meaning set forth in the recitals to this Agreement.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Company Board” has the meaning set forth in the recitals to this Agreement.
 
“Company Equity Interests” has the meaning set forth in Section 2.4(a).
 
“Company Financial Statements” has the meaning set forth in Section 2.6(a).
 
“Company Material Adverse Effect” means a material adverse effect on (i) the
business, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company to perform its
obligations
 
 
10

--------------------------------------------------------------------------------

 
 
under this Agreement or the Registration Rights Agreement on a timely basis or
to consummate the Transaction on a timely basis; provided, however, that in no
event shall any of the following be deemed to constitute a Company Material
Adverse Effect:  any event, circumstance, change or effect resulting from or
relating to (i) a change in general political, economic or financial market
conditions, (ii) changes affecting the industries generally in which the Company
or its Subsidiaries conduct business, (iii) seasonal fluctuations in the
business of the Company and its Subsidiaries, (iv) any acts of terrorism or war
or (v) compliance with the terms of, or the taking of any action required by,
this Agreement; except in the case of each of clauses (i), (ii), (iii) and
(iv) to the extent such event, circumstance, change or effect has had a
disproportionate effect on the Company and its Subsidiaries as compared to other
persons in the industry in which the Company and its Subsidiaries conduct their
business.
 
“Company Options or Warrants” has the meaning set forth in Section 2.4(a).
 
“Company Preferred Stock” has the meaning set forth in Section 2.4(a).
 
“Company SEC Reports” has the meaning set forth in Section 2.6(a).
 
 “Contract” means any legally binding instrument or legal obligation of any
kind, whether written or oral.
 
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as a trustee or executor, by Contract or credit
arrangement or otherwise.
 
 “Encumbrance” means any lien, security interest, pledge, mortgage, deed of
trust, charge, option or other encumbrance attaching to title to any tangible or
intangible property or right.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“GAAP” means the United States generally accepted accounting principles.
 
“Governmental Authority” means any arbitrator, court, judicial, legislative,
administrative or regulatory agency, commission, department, board, bureau, body
or other governmental authority or instrumentality or any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, whether foreign, federal, state or local.
 
“ILDE” has the meaning set forth in the preamble to this Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“ILDE Material Adverse Effect” means a material adverse effect on (i) the
business, financial condition or results of operations of ILDE and its
Subsidiaries taken as a whole or (ii) the ability of ILDE to perform
its  obligations under this Agreement on a timely basis or to consummate the
Transaction on a timely basis; provided, however, that in no event shall any of
the following be deemed to constitute an ILDE Material Adverse Effect:  any
event, circumstance, change or effect resulting from or relating to (i) a change
in general political, economic or financial market conditions, (ii) changes
affecting the industries generally in which ILDE or its Subsidiaries conduct
business, (iii) seasonal fluctuations in the business of ILDE and its
Subsidiaries, (iv) any acts of terrorism or war or (v) compliance with the terms
of, or the taking of any action required by, this Agreement; except in the case
of each of clauses (i), (ii), (iii) and (iv) to the extent such event,
circumstance, change or effect has had a disproportionate effect on ILDE and its
Subsidiaries as compared to other persons in the industry in which ILDE and its
Subsidiaries conduct their business.
 
“Issued Shares” has the meaning set forth in Section 1.1(a).
 
“Law” means any federal, state, local or foreign statute or law (including
common law), constitution, code, ordinance, rule, treaty or regulation and any
Order.
 
“Measurement Date” has the meaning set forth in Article II.
 
“NYSE Amex” means the New York Stock Exchange Amex.
 
“Order” means any award, injunction, judgment, decree, order, ruling, subpoena,
assessment, writ or verdict or other decision issued, promulgated or entered by
or with any Governmental Authority of competent jurisdiction.
 
“Permit” means any permit, approval, license, authorization, certificate, right,
exemption or Order from any Governmental Authority.
 
“Person” means any individual or legal entity, including any partnership, joint
venture, corporation, trust, unincorporated organization, limited liability
company or Governmental Authority.
 
“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Special Committee” has the meaning set forth in the recitals to this Agreement.
 
“Subsidiary” means, with respect to any specified Person, (a) a corporation of
which more than fifty percent (50%) of the voting or capital stock is, as of
 
 
12

--------------------------------------------------------------------------------

 
 
the time in question, directly or indirectly owned by such Person and (b) any
partnership, joint venture, association, or other entity in which such Person,
directly or indirectly, owns more than fifty percent (50%) of the equity or
economic interest thereof or has the power to elect or direct the election of
more than fifty percent (50%) of the members of the governing body of such
entity.
 
“Transaction” has the meaning set forth in the recitals to this Agreement.
 
Section 5.6 Interpretation
 
Unless otherwise expressly provided, for the purposes of this Agreement, the
following rules of interpretation shall apply:
(a) The Article and Section headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.
 
(b) When a reference is made in this Agreement to an Article or a Section,
paragraph, Exhibit or Schedule, such reference shall be to an Article or a
Section, paragraph, Exhibit or Schedule hereof unless otherwise clearly
indicated to the contrary.
 
(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
(d) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
 
(e) The word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if.”
 
(f) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders.  Where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.
 
(g) A reference to “$,” “U.S. dollars” or “dollars” shall mean the legal tender
of the United States.
 
(h) A reference to any period of days shall be deemed to be to the relevant
number of calendar days, unless Business Days is specified.
 
(i) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
 
(j) Unless otherwise defined, a reference to any accounting term shall have the
meaning as defined under GAAP.
 
 
13

--------------------------------------------------------------------------------

 
 
(k) The parties have participated jointly in the negotiation and drafting of
this Agreement (including the Schedules and Exhibits hereto).  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions hereof.
 
(l) Any statute defined or referred to herein or in any agreement or instrument
that is referred to herein means such statute as from time to time amended,
modified or supplemented, including by succession of comparable successor
statutes and shall also be deemed to include all rules and regulations
promulgated thereunder, and references to all attachments thereto and
instruments incorporated therein.
 
Section 5.7 Third Party Beneficiaries
 
              Nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement.
 
Section 5.8 Successors and Assigns
 
This Agreement will be binding upon and will inure to the benefit of the
signatories hereto and their respective successors and permitted
assigns.  Neither the Company nor ILDE may assign this Agreement or any of its
rights or liabilities hereunder without the prior written consent of the other
party hereto, and any attempt to make any such assignment without such consent
will be null and void.  Any such assignment will not relieve the party making
the assignment from any liability under this Agreement.
 
Section 5.9 Severability
 
The illegality or partial illegality of any of this Agreement, or any provision
hereof, will not affect the validity of the remainder of this Agreement, or any
provision hereof, and the illegality or partial illegality of this Agreement
will not affect the validity of this Agreement in any jurisdiction in which such
determination of illegality or partial illegality has not been made, except in
either case to the extent such illegality or partial illegality causes this
Agreement to no longer contain all of the material provisions reasonably
expected by the parties to be contained herein.
 
Section 5.10 Governing Law; Dispute Resolution
 
This Agreement, and all claims arising hereunder or relating hereto, shall be
governed by and construed and enforced in accordance with the Laws of the State
of Delaware, without giving effect to the principles of conflicts of law
thereof, and each of the parties agrees to submit all disputes hereunder to
binding arbitration to take place in London, England.
 
Section 5.11 Specific Performance
 
The parties hereby acknowledge and agree that the failure of any party to
perform its agreements and covenants hereunder, including its failure to take
all actions as are necessary on its part to the consummation of the Transaction,
will cause irreparable injury to the other party for which damages, even if
available, will not be an adequate remedy.  Accordingly, each party hereby
consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such party’s obligations and to the
granting by any court of the remedy of specific performance of its obligations
hereunder.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 5.12 Counterparts
 
          This Agreement may be executed in two or more counterparts, all of
which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that each party need not sign the same
counterpart.
 
Section 5.13 Entire Agreement
 
This Agreement (including the documents and the instruments referred to in this
Agreement) constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement.
 
Section 5.14 Waiver of Jury Trial
 
EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by their respective duly authorized officers as of the date first
above written.
 
GEOGLOBAL RESOURCES INC.
 
 
 
By:/s/ Paul B. Miller

 
 
 
Name:  Paul B. Miller

 
 
 
Title:    President and CEO

 
 
THE ISRAEL LAND DEVELOPMENT COMPANY – ENERGY LTD.
 
 
 
By:/s/ Ohad Marani

 
 
 
Name:  Ohad Marani

 
 
 
Title:    CEO

 



 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Registration Rights Agreement
 
(See attached)
 



 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Opinion of U.S. Legal Counsel
 

